                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ZACHERY WILSON, #198832                            )
                                                    )
         Plaintiff,                                 )
                                                    )
 vs.                                                )   CIV. ACT. NO. 1:19-cv-1131-TFM-B
                                                    )
 JOHN DOE PATTERSON,                                )
                                                    )
         Defendant.                                 )

                           MEMORANDUM OPINION AND ORDER

        On January 6, 2020, the Magistrate Judge entered a Report and Recommendation that

recommends Plaintiff’s complaint be dismissed without prejudice pursuant to 28 U.S.C §

1915(e)(2)(B)(i) as malicious. See Doc. 3. Plaintiff timely objected. See Doc. 4. The Court has

reviewed the report and recommendation, objection, and conducted a de novo review of the case

file. For the reasons discussed below, the objection is OVERRULED and the Report and

Recommendation is ADOPTED.

        28 U.S.C. § 1915(e)(2)(B) provides, in pertinent part: “[T]he court shall dismiss the case

at any time if the court determines that . . . the action or appeal – (i) is frivolous or malicious, (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” Thus, when granting permission to proceed in forma

pauperis, the Court is required to perform a review and shall dismiss a case if it meets any of these

statutory reasons.

        In his objections, Plaintiff states his property was stolen and so he only had the one case at

his disposal. However, despite his protestations, he was still aware that he had other cases that he

had filed – including several in this district. The fact he did not have their case numbers handy



                                              Page 1 of 2
did not relieve him of his responsibility to disclose the cases. Therefore, to the extent Plaintiff

objects to the Report and Recommendation, those objections are OVERRULED.

       The Court adopts the Report and Recommendation (Doc. 3) and this case is DISMISSED

without prejudice prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as

malicious.

       DONE and ORDERED this 3rd day of February, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
